DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Remarks, Amendments and Request for Continued Examination filed on the 9th day of December, 2020. Currently claims 1-18 are pending. No claims are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9th day of December, 2020, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4th day of September, 2020, and the 5th day of January, 2021, were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must 
In the instant case, claims 1-18 are recites a method for recommending research to a user of a computerized research system. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. Claims 1, 9 and 12 are directed to the same statutory categories and the language and scope are substantially similar.
In the instant application, the claims recite the limitations of receiving an instruction form a user to place a document into a folder, analyzing the document to identify an issues, searching for similar documents that have similar issues within (content) and returning the results in a ranking order. 
The limitations of analyzing documents in the folder to identify an issue associated with the content of the documents and searching for similar documents that were previously associated with the identified issue, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. Examiner notes that steps of “receiving” “analyzing” and “searching” in the context of this claim encompasses the user manually analyzing and searching the documents to identify similarities. Examiner notes that the amended claim language brings in structure such as the system being “embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor” configured to receive instructions from a user via a “user interface” and the returning results are displayed via the user interface”. Examiner notes that the mere appending of generic computer elements and structure does not render the claims patentable. The claim is directed to receiving information which amounts to mere data receipt and transmission steps recited at a high level of generality 
The limitation of returning results of the searching step, the results ranked accordingly to a relevancy score indicating how relevant the results are to the documents placed in the logical folder, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Examiner notes that “weighting” and/or “ranking” in the context of this claim encompasses the user thinking that the most relevant documents should be ranked higher than the less relevant documents. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is directed to “returning results” which amounts to mere data transmission steps recited at a high level of generality such that they could practically be performed in the human mind. The mere nominal recitation of generic “user interface” and “processor”, does not take the claim limitations out of the mental process grouping. Because the limitations recite, observations, evaluations, and judgments, and therefore recite mental processes, the claimed invention amounts to an abstract idea as defined in the “c” grouping of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites computer structure in the preamble of the claims and does not clam any structure that amounts to more than mere instructions to apply the exception on a “computerized system”. Merely stating that the system is a “method improving a computerized search system’s research recommendations” does not amount to providing the adequate amount of evidence to show a practical application. The claims merely use generic computer structures to implement generic computer functions in response to user instruction. Accordingly, this lack of additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not including any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the lack of additional element to perform the analyzing, searching and ranking steps amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept and since the claim lack any computer component the claims are not patent eligible. 
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea.
The dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. Claims 2-8, 10-11 and 13-18 are merely reciting 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160140447 to Cohen et al. (hereinafter Cohen) in view of U.S. Patent Application No. 20110060761 to Fouts.
Referring to Claim 1, Cohen discloses a computer-implemented method for improving a computerized search system’s research recommendation, embodied as instructions stored in a non-transitory computer memory which, when executed by a computer processor (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347), are configured to: 
receive an instruction via a user interface to store at least one document in a logical folder; 
Specifically, Cohen discloses a method and system for receiving an instruction from the user to place at least one document into a logical folder (see at least Cohen: ¶ 39-42, 51-52, 151, 312-313 and 334).
Cohen discloses the user submits an input related to a specific content item (document) and associated that specific content item to a specific folder (see at least Cohen: ¶ 91-118). 
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 
analyze documents in the stored logical folder to identify one or more conceptual issue topics associated with the content of the documents; 
Specifically, Cohen discloses analyzing logical folders that contain content documents where the content (issue of the document) is identified within the folders to identify and determine a content specific folder for specific documents (see at least Cohen: ¶ 277-310: discusses the plurality of analysis applied to the content and the content folders).  

Examiner notes that the documents and content items within the system are analyzed by the suggestion engine in order to determine and identify semantically related content items stored within the system (see at least Cohen: ¶ 31, 34, 43-45, 51-52, 96 and 118). Examiner notes that the whole system, all stored content, all various folders created within the repository, etc., is analyzed in order to identify the content that matches the submitted content item. 
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Cohen does not explicitly state identifying conceptual issues topics (further addressed below).
search for similar documents that were previously associated with the identified conceptual issue topic  
Specifically, Cohen discloses the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (see at least Cohen: Abstract, Fig. 4, ¶ 12-16, 30-31, 34-36, 58-60, 89-97, 118-119, 139-140, and 217-242). 
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).

Cohen does not explicitly state identifying conceptual issues topics (further addressed below).
return results of the searching step via the user interface, the results ranked according to a relevancy score indicating how relevant the results are to the documents stored in the logical folder
Specifically, Cohen discloses the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (see at least Cohen: ¶ 230-232).
Cohen further discloses that the system incorporates a numerical score or star rating in order to deliver content with a rating at a certain threshold value (see at least Cohen: ¶ 183-184, and 228-229).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 
Cohen does not explicitly disclose:
identifying conceptual issues topics

The combination of Cohen and Fouts teaches the identifying conceptual issue topics in the input text based on any conceptual issue topics known to be relevant.
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 
Fouts specifically teaches identifying citations to other documents in the inputted text and identifying relevant issues related to the citation and presenting the recommendation to the users (see at Fouts: Abstract, ¶ 22, 41, 49, and 56).

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of parsing inputted information to identify various aspects related to the document (as disclosed by Fouts) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (as disclosed by Cohen), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of parsing inputted information to identify various aspects related to the document into the method and system automatically prioritizes the returned See also MPEP § 2143(I)(A).

Referring to Claim 2, the combination of Cohen and Fouts teaches the computer-implemented method of claim 1, including wherein the instructions, when executed, are further configured to identify other documents that are associated with the documents in the logical folder and identify conceptual issue topics associated with the other documents as conceptual issue topics associated with the content of the documents in the logical folder.
Specifically, Cohen discloses the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (see at least Cohen: Abstract, Fig. 4, ¶ 12-16, 30-31, 34-36, 58-60, 89-97, 118-119, 139-140, and 217-242). 
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (see at least Fouts: Abstract, 14, 29-30, and 41).
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).

Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 

Referring to Claim 6, the combination of Cohen and Fouts teaches the computer-implemented method of claim 1, including wherein the instructions, when executed, are further configured to: 
record activity of the user during sessions, each session being delimited according to at least the user and time period associated with the session; and 
associate a conceptual issue topic with a document if a predetermined level of activity with the document is read in the sessions in which the conceptual issue topic is determined to be relevant.
Examiner notes that Cohen discloses the system monitoring interactions with content items by the various users of the system and applying the tracked interactions to the suggestion engine which applies a prioritization to the content (see at least Cohen: ¶ 339).  

Cohen discloses the user submits an input related to a specific content item (document) and associated that specific content item to a specific folder (see at least Cohen: ¶ 91-118). 
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (see at least Fouts: Abstract, 14, 29-30, and 41).
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of 

Referring to Claim 9, Cohen discloses computer-implemented method for improving a computerized search system’s research recommendations, embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347), are configured to: 
receive a first interaction of a first type of the user with a first document; and 
receive a second interaction of a second type of the user with a second document; 
Specifically, Cohen discloses a method and system for receiving an instruction from the user to place at least one document into a logical folder (see at least Cohen: ¶ 39-42, 51-52, 151, 312-313 and 334).
Examiner notes that Cohen discloses the system monitoring interactions with content items by the various users of the system and applying the tracked interactions to the suggestion engine which applies a prioritization to the content (see at least Cohen: ¶ 339).  
Specifically, Cohen discloses a method and system for receiving an instruction from the user to place at least one document into a logical folder (see at least Cohen: ¶ 39-42, 51-52, 151, 312-313 and 334).
Cohen discloses the user submits an input related to a specific content item (document) and associated that specific content item to a specific folder (see at least Cohen: ¶ 91-118). 
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 
analyze the first document and the second documents to identify conceptual issue topics associated with the first document and the second document; 
Specifically, Cohen discloses analyzing logical folders that contain content documents where the content (issue of the document) is identified within the folders to identify and determine a content specific folder for specific documents (see at least Cohen: ¶ 277-310: discusses the plurality of analysis applied to the content and the content folders).  
Cohen further discloses that the content repository consists of logical structures for storing information in a file-system, directory structure, or a database that incorporates folder-like document storage features where the content suggestions are based off the received and stored user’s interaction with content items(see at least Cohen: ¶ 36). 
Examiner notes that the documents and content items within the system are analyzed by the suggestion engine in order to determine and identify semantically related content items stored within the system (see at least Cohen: ¶ 31, 34, 43-45, 51-52, 96 and 118). Examiner notes that the whole system, all stored content, all various folders created within the repository, etc., is analyzed in order to identify the content that matches the submitted content item. 
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
weight a relative importance of the identified conceptual issue topics of the first document and the second document according to a type of interaction associated with the first interaction and the second interaction; 

Cohen further discloses that the suggestion assistant which prioritizes returned similar documents or content items takes into consideration the activities of the users such as the content items viewed, the length of time spent viewing each content item, the order in which the content was viewed and any other metric or observation pertaining to the user’s interactions with content items (see at least Cohen: ¶ 339).
search for similar documents that were previously associated with the identified conceptual issue topics;
Specifically, Cohen discloses the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (see at least Cohen: Abstract, Fig. 4, ¶ 12-16, 30-31, 34-36, 58-60, 89-97, 118-119, 139-140, and 217-242). 
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
return results of the searching step via a user interface, the results ranked according to how relevant each result is to the weighted relative importance of the identified conceptual issue topics.
Specifically, Cohen discloses the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (see at least Cohen: ¶ 230-232).
Examiner notes that Cohen discloses the system monitoring interactions with content items by the various users of the system and applying the tracked interactions to the suggestion engine which applies a prioritization to the content (see at least Cohen: ¶ 339).  
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 
Cohen does not explicitly disclose:
identifying conceptual issues topics
However, Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (see at least Fouts: Abstract, 14, 29-30, and 41).
The combination of Cohen and Fouts teaches the identifying conceptual issue topics in the input text based on any conceptual issue topics known to be relevant.

Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 
Fouts specifically teaches identifying citations to other documents in the inputted text and identifying relevant issues related to the citation and presenting the recommendation to the users (see at Fouts: Abstract, ¶ 22, 41, 49, and 56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of parsing inputted information to identify various aspects related to the document (as disclosed by Fouts) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (as disclosed by Cohen). One of ordinary skill in the art would have been motivated to incorporate the feature of parsing 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of parsing inputted information to identify various aspects related to the document (as disclosed by Fouts) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (as disclosed by Cohen), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of parsing inputted information to identify various aspects related to the document into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest). See also MPEP § 2143(I)(A).

Referring to Claim 10, the combination of Cohen and Fouts teaches the computer-implemented method of claim 9, including wherein the first interaction type and second interaction type are among interaction types of foldering a document, printing a document, viewing a document, highlighting a document, annotating a document, emailing a document, downloading a document, and copying a portion of content from a document to another application.
Examiner notes that Cohen discloses the system incorporates determining the number of counts (interactions) where the users have added specific content to folders, the higher the number of counts are believed to indicates that many users believe the two content items belong to the same subject matter (see at least Cohen: ¶ 35). 
Specifically, Cohen discloses a method and system for receiving an instruction from the user to place at least one document into a logical folder (see at least Cohen: ¶ 39-42, 51-52, 151, 312-313 and 334).
Cohen discloses analyzing logical folders that contain content documents where the content (issue of the document) is identified within the folders to identify and determine a content specific folder for specific documents (see at least Cohen: ¶ 277-310: discusses the plurality of analysis applied to the content and the content folders).  
Cohen further discloses that the suggestion assistant which prioritizes returned similar documents or content items takes into consideration the activities of the users such as the content items viewed, the length of time spent viewing each content item, the order in which the content was viewed and any other metric or observation pertaining to the user’s interactions with content items (see at least Cohen: ¶ 339).

Referring to Claim 11, the combination of Cohen and Fouts teaches the computer-implemented method of claim 10, including wherein the first type of interaction is viewing and the second type of interaction is other than viewing and conceptual issue topics identified in the first document are weighted less than conceptual issue topics identified in the second document.

Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (see at least Fouts: Abstract, 14, 29-30, and 41).
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 
Referring to Claim 12, Cohen discloses computer-implemented method for improving a computerized computer search system’s research recommendation, embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347), are configured to: 
record users' activity during sessions, each session being delimited according to at least a user and time period associated with the session; 
Examiner notes that Cohen discloses the system incorporates determining the number of counts (interactions) where the users have added specific content to folders, the higher the number of counts are believed to indicates that many users believe the two content items belong to the same subject matter (see at least Cohen: ¶ 35). 
Specifically, Cohen discloses a method and system for receiving an instruction from the user to place at least one document into a logical folder (see at least Cohen: ¶ 39-42, 51-52, 151, 312-313 and 334).
Cohen discloses analyzing logical folders that contain content documents where the content (issue of the document) is identified within the folders to identify and determine a content specific folder for specific documents (see at least Cohen: ¶ 277-310: discusses the plurality of analysis applied to the content and the content folders).  
Cohen further discloses that the suggestion assistant which prioritizes returned similar documents or content items takes into consideration the activities of the users such as the content items viewed, the length of time spent viewing each content item, the order in which the content was viewed and any other metric or observation pertaining to the user’s interactions with content items (see at least Cohen: ¶ 339).
analyze activity of an individual user in a current session to identify one or more documents relevant to the current session
Specifically, Cohen discloses analyzing logical folders that contain content documents where the content (issue of the document) is identified within the folders to identify and determine a content specific folder for specific documents (see at least Cohen: ¶ 277-310: discusses the plurality of analysis applied to the content and the content folders).  
Cohen further discloses that the content repository consists of logical structures for storing information in a file-system, directory structure, or a database that incorporates folder-like document storage features where the content suggestions are based off the received and stored user’s interaction with content items(see at least Cohen: ¶ 36). 
Examiner notes that the documents and content items within the system are analyzed by the suggestion engine in order to determine and identify semantically related content items stored within the system (see at least Cohen: ¶ 31, 34, 43-45, 51-52, 96 and 118). Examiner notes that the whole system, all stored content, all various folders created within the repository, etc., is analyzed in order to identify the content that matches the submitted content item. 
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
search records of sessions which occurred previously to the current session for relevant previous sessions in which the documents relevant to the current session were interacted with;
Specifically, Cohen discloses the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received 
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165). Examiner notes that Cohen discloses the system incorporates determining the number of counts (interactions) where the users have added specific content to folders, the higher the number of counts are believed to indicates that many users believe the two content items belong to the same subject matter (see at least Cohen: ¶ 35). 
return to the individual user and via a user interface, recommendations of documents interacted with in the relevant previous sessions other than the documents relevant to the current session
Cohen discloses recommending specific content through the use of a suggestion engine which generates a prioritized list of recommended documents or content that is relevant documents as well as documents that previously would not be view based off a lower similarity score/rating (see at least Cohen: ¶ 31-32, 34-35, 
Specifically, Cohen discloses the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (see at least Cohen: ¶ 230-232).
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 
Cohen does not explicitly disclose:
identifying conceptual issues topics
However, Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (see at least Fouts: Abstract, 14, 29-30, and 41).
The combination of Cohen and Fouts teaches the identifying conceptual issue topics in the input text based on any conceptual issue topics known to be relevant.
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of parsing inputted information to identify various aspects related to the document (as disclosed by Fouts) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (as disclosed by Cohen). One of ordinary skill in the art would have been motivated to incorporate the feature of parsing inputted information to identify various aspects related to the document because it would provide a legal database system that uses an automatic text processing system provide a suggestion case citations and providing information in real time to the author of a writing (see Fouts: ¶ 10).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of parsing inputted information to identify various aspects related to the document (as disclosed by Fouts) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (as disclosed by Cohen), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable See also MPEP § 2143(I)(A).

Referring to Claim 13, the combination of Cohen and Fouts teaches the computer-implemented method of claim 12, including wherein the instructions, when executed, are further configured to record a type of interaction had with each document interacted with and the recommendations of documents are returned to the individual user ranked based at least in part on the types of interactions had with the documents to be recommended during the previous sessions.
Specifically, Cohen discloses a method and system for receiving an instruction from the user to place at least one document into a logical folder (see at least Cohen: ¶ 39-42, 51-52, 151, 312-313 and 334).
Cohen discloses analyzing logical folders that contain content documents where the content (issue of the document) is identified within the folders to identify and determine a content specific folder for specific documents (see at least Cohen: ¶ 277-310: discusses the plurality of analysis applied to the content and the content folders).  
Cohen further discloses that the suggestion assistant which prioritizes returned similar documents or content items takes into consideration the activities of the users such as the content items viewed, the length of time spent viewing each content item, the order in which the content was viewed and any other metric or observation pertaining to the user’s interactions with content items (see at least Cohen: ¶ 339).

Cohen discloses the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (see at least Cohen: ¶ 230-232).

Referring to Claim 14, the combination of Cohen and Fouts teaches the computer-implemented method of claim 12, including wherein the documents that are identified as relevant to the current session include a last predetermined number of documents interacted with by the individual user, disregarding any documents interacted with before the predetermined number of documents.
Specifically, Cohen discloses the system identifying documents relevant to the current session that have most frequently or recently accessed or documents that satisfy a date-time stamp constraint (see at least Cohen: ¶ 88, 152, 177, 181-182, 222-223, 230-232, 241, 246-247, and 321).

Referring to Claim 15, the combination of Cohen and Fouts teaches the computer-implemented method of claim 12, including wherein the documents that are identified as relevant to the current session include all foldered documents and also a last predetermined number of documents interacted with by the individual user, which interactions were other than to folder the documents, disregarding any documents interacted with before those predetermined number of documents.

Specifically, Cohen discloses the system identifying documents relevant to the current session that have most frequently or recently accessed or documents that satisfy a date-time stamp constraint (see at least Cohen: ¶ 88, 152, 177, 181-182, 222-223, 230-232, 241, 246-247, and 321).

Referring to Claim 16, the combination of Cohen and Fouts teaches the computer-implemented method of claim 12, including wherein the recommendations of documents returned to the individual user include only documents from previous sessions in which more than a predetermined number of documents relevant to the current session were interacted with.
Cohen further discloses that the suggestion assistant which prioritizes returned similar documents or content items takes into consideration the activities of the users such as the content items viewed, the length of time spent viewing each content item, the order in which the content was viewed and any other metric or observation pertaining to the user’s interactions with content items as well as taking into consideration a threshold number of content items (see at least Cohen: ¶ 319-320 and 339).
Specifically, Cohen discloses the system identifying documents relevant to the current session that have most frequently or recently accessed or documents that satisfy a date-time stamp constraint (see at least Cohen: ¶ 88, 152, 177, 181-182, 222-223, 230-232, 241, 246-247, and 321).

Referring to Claim 17, the combination of Cohen and Fouts teaches the computer-implemented method of claim 12, including wherein the recommendations of documents are returned to the individual user ranked based at least in part on a level of similarity between the relevant previous sessions from which the document recommendations are derived and the current session.
Specifically, Cohen discloses the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (see at least Cohen: Abstract, Fig. 4, ¶ 12-16, 30-31, 34-36, 58-60, 89-97, 118-119, 139-140, and 217-242). 
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).

Referring to Claim 18, the combination of Cohen and Fouts teaches the computer-implemented method of claim 17, including wherein the level of similarity is determined based at least in part on a relative overlap of conceptual issue topics relevant to the relevant previous sessions and conceptual issue topics relevant to the current session.
Specifically, Cohen discloses the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (see at least Cohen: Abstract, Fig. 4, ¶ 12-16, 30-31, 34-36, 58-60, 89-97, 118-119, 139-140, and 217-242). 
.
Claims 3-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160140447 to Cohen et al. (hereinafter Cohen) in view of U.S. Patent Application No. 20110060761 to Fouts in view of U.S. Patent Application No. 20160335257 to Janssens.
Referring to Claim 3, the combination of Cohen and Fouts teaches the computer-implemented method of claim 2; Cohen does not explicitly state wherein the instructions, when executed, are further configured to identify documents cited to by the other documents as the similar documents.
Specifically, Cohen discloses the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (see at least Cohen: Abstract, Fig. 4, ¶ 12-16, 30-31, 34-36, 58-60, 89-97, 118-119, 139-140, and 217-242). 
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
However, Janssens, which talks about a method and system for determining documents based on citation information, teaches it is known to search for similar documents by identifying 
Janssens teaches it is known for the system to search for similar documents using the citations information for stored similar documents and submitted documents and therefore teaches the limitation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of searching for similar documents using the citations information for stored similar documents (as disclosed by Janssens) into the system for searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (as disclosed by the combination of Cohen and Fouts). One of ordinary skill in the art would have been motivated to incorporate the feature of searching for similar documents using the citations information for stored similar documents because it would provide automatic and efficient systems, computer readable media and methods for determining one or more relevant documents based on citation information (see Janssens: ¶ 3).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of searching for similar documents using the citations information for stored similar documents (as disclosed by Janssens) into the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (as disclosed by the combination of Cohen and Fouts), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S.  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of searching for similar documents using the citations information for stored similar documents into the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder). See also MPEP § 2143(I)(A).

Referring to Claim 4, the combination of Cohen and Fouts teaches the computer-implemented method of claim 1; the combination of Cohen and Fouts does not explicitly state wherein the instructions, when executed, are further configured to search for similar documents to the documents in the logical folder by identifying other documents citing to the documents in the logical folder.
However, Janssens, which talks about a method and system for determining documents based on citation information, teaches it is known to search for similar documents by identifying documents citations and determining relevancy of the documents (see at least Janssens: Abstract and ¶ 19-21, 31-34, and 45-46).
Janssens teaches it is known for the system to search for similar documents using the citations information for stored documents and submitted documents and therefore teaches the limitation. 

Referring to Claim 5, the combination of Cohen and Fouts teaches the computer-implemented method of claim 1; the combination of Cohen and Fouts does not explicitly state wherein the instructions, when executed, are further configured to search for similar documents to the documents in the logical folder by identifying other documents cited by the documents in the logical folder.
However, Janssens, which talks about a method and system for determining documents based on citation information, teaches it is known to search for similar documents by identifying documents citations and determining relevancy of the documents (see at least Janssens: Abstract and ¶ 19-21, 31-34, and 45-46).
Janssens teaches it is known for the system to search for similar documents using the citations information for stored documents and submitted documents and therefore teaches the limitation. 

Referring to Claim 7, the combination of Cohen and Fouts teaches the computer-implemented method of claim 1; the combination of Cohen and Fouts does not explicitly state wherein each particular result document is ranked based at least in part on how frequently among the results that particular result document is cited to.
However, Janssens, teaches it is known to determine relevant documents based off citation information including how frequent the document has been cited to and the number of citations for the document that are found in the system (see at least Janssens: ¶ 19-21, 31-34, 45-47, 55-57 and 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of ranking the generated documents based at least in part on how 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of ranking the generated documents based at least in part on how frequently the document is cited to (as disclosed by Janssens) into the system for searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (as disclosed by the combination of Cohen and Fouts), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of ranking the generated documents based at least in part on how frequently the document is cited to into the system for searching the See also MPEP § 2143(I)(A).

Referring to Claim 8, the combination of Cohen and Fouts teaches the method of claim 1; Cohen does not explicitly state wherein each particular result document is ranked based at least in part on how frequently among documents in the folder that particular result document is cited to.
However, Janssens, teaches it is known to determine relevant documents based off citation information including how frequent the document has been cited to and the number of citations for the document that are found in the system (see at least Janssens: ¶ 19-21, 31-34, 45-47, 55-57 and 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of ranking the generated documents based at least in part on how frequently the document is cited to (as disclosed by Janssens) into the system for searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (as disclosed by the combination of Cohen and Fouts). One of ordinary skill in the art would have been motivated to incorporate the feature of ranking the generated documents based at least in part on how frequently the document is cited to because it would provide automatic and efficient systems, computer readable media and methods for determining one or more relevant documents based on citation information (see Janssens: ¶ 3).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of ranking the generated documents based at least in part on how See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of ranking the generated documents based at least in part on how frequently the document is cited to into the system for searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder). See also MPEP § 2143(I)(A).

Response to Arguments
101 Rejections
Applicant's arguments filed on the 9th day of December, 2020, with respect to the rejection of claims 1-18 under 35 USC 101 have been fully considered but they are not persuasive. 
Applicant argues that the system incorporates an interface and processor which should render the claims patentable subject matter and that the invention amounts to a practical application in that invention provides an “unconventional feature of ‘analyze documents stored in the logical folder to identify an issue associated with the content of the documents; search for similar documents that were previously associated with the identified issue’”. Examiner respectfully disagrees. 
Initially, Examiner notes that the Courts have made it clear that inventions which recite the receipt of information, the analysis of that information and the displaying of the results of the analysis are directed to an abstract idea in the form of a mental process (see at least October 2019 Update citing Electric Power Group). 
Furthermore, Examiner notes that merely appending a processor, interface and memory does not satisfy the requirements under the 2019 PEG alone. The invention must go beyond generally linking the claims to generic computer structures. Applicant has merely appended computer elements into the claim citing that a “particular machine” is being used. This alone is not enough. As stated, the claims are directed to a mental process in that they system receives, analyzes, searches and returns the result of the analysis and search to the user via the user interface. 

The claim is directed to “returning results” which amounts to mere data transmission steps recited at a high level of generality such that they could practically be performed in the human mind. The mere nominal recitation of generic “user interface” and “processor”, does not take the claim limitations out of the mental process grouping. Because the limitations recite, observations, evaluations, and judgments, and therefore recite mental processes, the claimed invention amounts to an abstract idea as defined in the “c” grouping of the 2019 PEG.
Therefore, the rejection is maintained. 
103 Rejections
Applicant's arguments filed on the 9th day of December, 2020, have been fully considered but are rendered moot considering the newly applied rejection necessitated by the submitted amendments. The claims stand rejected. 
The Applicants’ arguments with respect to all rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the previously used prior art combination. Therefore the rejections are maintained.Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael Young/            Examiner, Art Unit 3689